NUMBER 13-99-532-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS

 
CORPUS CHRISTI - EDINBURG 




MILITARY HIGHWAY WATER SUPPLY CORPORATION,	Appellant,


v.


FRANCISCA MORIN, ET AL.,	Appellees.



On appeal from the 93rd District Court
of Hidalgo County, Texas.




SUPPLEMENTAL OPINION

ON FILING OF REMITTITUR


Before Justices Hinojosa, Castillo, and Dorsey (1)

Opinion by Justice Castillo


 This Court, in our opinion dated August 26, 2003, suggested that the estate
and survivors of Ausencio Bautista Ramos remit the sum of $130,710 to reflect a
statutory limitation of appellant Military Highway Water Supply Corporation's total
liability for Bautista's death to $500,000. The Bautista parties have filed the suggested
remittitur. 
	Therefore, in accordance with our previous opinion and the Bautista parties'
remittitur, we:  (1) affirm the jury's liability finding against Military
Highway; (2) reverse that portion of the judgment awarding $385,000 to appellee
Maria Del Pilar Mota and modify the damages awarded to her as directed in the
remittitur to $326,271.19; (3) reverse that portion of the judgment awarding a total
of $630,710 to Bautista's estate and survivors and modify the damages awarded to
Bautista's estate and the rest of his survivors as directed in the remittitur as follows: 
$12,711.86 to Maria Del Pilar Bautista; $16,949.15 to Ausencio Bautista Mota, Jr.;
$16,949.15 to Yaxhira Itzel Mota Bautista; $21,186.44 to Patricia Elizabeth Bautista;
and $105,932.20 to the Estate of Ausencio Bautista Ramos; (4) affirm the judgment
as modified; and (5) order the parties to bear their own costs on appeal.  The
remainder of damages awarded by the trial court's judgment remain unchanged.  

 						ERRLINDA CASTILLO
								Justice

Justice Dorsey not participating.  

Opinion delivered and filed this
the 11th day of September, 2003.	
1.  Retired Justice J. Bonner Dorsey assigned to this Court by the Chief Justice of the Supreme
Court of Texas pursuant to Tex. Gov't Code Ann. § 74.003 (Vernon 1998); however, his term expired
on August 31, 2003.